Order entered March 18, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00982-CV

                             WILLIAM D. SHEETZ, Appellant

                                               V.

                            YOLANDA SLAUGHTER, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                           Trial Court Cause No. 08-10401-A

                                           ORDER
       We GRANT appellant’s March 16, 2015 second motion for an extension of time to file a

brief. Appellant shall file a brief by MARCH 23, 2015. We caution appellant that no further

extension of time will be granted absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE